Appeal Dismissed and Memorandum Opinion filed January 18, 2018.




                                           In The

                       Fourteenth Court of Appeals

                                  NO. 14-17-00789-CR

                         ALBERTO J. CELARIE, Appellant
                                              V.
                          THE STATE OF TEXAS, Appellee

                      On Appeal from the 263rd District Court
                              Harris County, Texas
                          Trial Court Cause No. 1503899

                    MEMORANDUM OPINION

       Appellant filed a notice of appeal on August 21, 2017 appealing trial court
cause numbers 1503899 and 1504399.1 Appellant’s notice of appeal indicated trial
court cause number 1503899 involved a conviction for felon in possession of a
firearm. A review of the record before this court indicates that trial court cause


       1
         The appeal of trial court cause number 1504399 was previously dismissed by this court.
See Celarie v. State, No. 14-17-00778-CR, 2017 WL 4797835 (Tex. App.—Houston [14th Dist.]
Oct. 24, 2017, no pet.) (mem. op., not designated for publication).
number 1503899 involved a charge of possession of a controlled substance and was
dismissed as appellant was convicted in trial court cause numbers 1503898 and
1504399.

      Appellant was ordered to determine if the notice of appeal contained a defect
and file an amended notice of appeal with this court on or before December 15, 2017.
Appellant was informed that the court would proceed based on the record before this
court, related to trial court cause number 1503899, if appellant failed to file anything
with this court by that date. Appellant filed no response.

      In Texas, appeals in criminal cases are permitted only when they are
specifically authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex.
Crim. App. 2011); see Tex. Code Crim. Proc. art. 44.02. Generally, a criminal
defendant may only appeal from a final judgment of conviction. See State v. Sellers,
790 S.W.2d 316, 321 n. 4 (Tex. Crim. App. 1990); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.—Fort Worth 1996, no pet.).

      There is no appeal available for appellant from the dismissal of this cause.
Because this appeal does not fall within the exceptions to the general rule that appeal
may be taken only from a final judgment of conviction, we have no jurisdiction.

      Accordingly, the appeal from trial court cause number 1503899 is ordered
dismissed.

                                        PER CURIAM


Panel consists of Justices Jamison, Busby, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2